             Case 1:20-cv-00609-UNA Document 10 Filed 05/05/20 Page 1 of 2 PageID #: 33



                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

         Gulf Oil Marine, Ltd.,                                  §
                                                                 §   CIVIL ACTION NO.: 20-609-UNA
                  Plaintiff,                                     §
                                                                 §   IN ADMIRALTY, Rule 9(h)
         vs.                                                     §
                                                                 §
         Angeles Ltd., et al.,                                   §
                                                                 §
                 Defendant and Garnishee.                        §

                                                       ORDER

                  Upon the Motion of Plaintiff for the appointment of Timothy Jay Houseal or his

         designate as Representative to serve the Writ of Maritime Attachment issued by this Court in

         place of the United States Marshal in this case, and good cause appearing therefore, it is hereby

                  ORDERED that Plaintiff’s Motion is granted, and that Timothy J. Houseal or his

         designate is appointed to serve as Representative to serve the Writ of Maritime Attachment on the

         Garnishee, Master of the M/V ANGELES (“Vessel”) in place of the U.S. Marshal for the District

         of Delaware, and it is further

                  ORDERED that such service may be made directly on the Master of the Vessel,

         Garnishee, or considering present COVID-19 restrictions, to the Master of the Vessel c/o Biehl

         & Co., the Vessel’s local husbanding agent:

                  7900 Radcliffe Street, Building 205, Suite 4
                  Bristol, PA 19007
                  Phone : 302.594.9700 (24 hrs)
                  Fax : 302.594.9705
                  Email : Ops.Delaware@Biehlco.com



                  ORDERED that Timothy Jay Houseal or his designate shall report the results of the arrest

         to the U.S. Marshal for the District of Delaware and cause to be filed a return of service with this

         Court following service of the Warrant of Arrest.
26460769.1
             Case 1:20-cv-00609-UNA Document 10 Filed 05/05/20 Page 2 of 2 PageID #: 34



                                        5 day of May, 2020.
                 DONE AND ORDERED this ____



                                               /s/ Richard G. Andrews
                                               _________________________________
                                               UNITED STATES DISTRICT JUDGE




26460769.1

                                                 2
